Title: Thomas Jefferson to Patrick Gibson, 25 October 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir

Monticello
Oct. 25.
14.
          Your’s of
Sep. 30. has been recieved, informing me of the enlargement of my note in the
bank. three days before that date I had drawn on you in favor of Clifton Harris
sheriff of Albemarle for 230.32 D the amount of my taxes Etc in this county, and on the
11th inst. I drew in
favor of the same person for 150.D. for so much cash recieved here in exchange.
Genl Cocke will also
present you a draught for 167.D. of the 23d inst. I have been expecting the Sheriff of
Bedford would have notified to me the amount of my taxes in that county, but I
have not heard from him. I shall set out in a few days for that county and
shall probably have to draw from thence for his demand & perhaps others. we
are grinding our wheat altho’ under a poor prospect as to price.
Accept the assurance of my great esteem &
respect.
          Th: Jefferson
        